                             IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF ALABAMA
                                        SOUTHERN DIVISION


 IN RE:

                                                                                   CASE NO.: 16-2272-JCO
 CHARLES K. BRELAND, JR.,                                                          CHAPTER 11

 DEBTOR.



                                  MEMORANDUM OPINION AND ORDER
                                 DENYING TRUSTEE’S MOTION TO SELL

          This matter came before the Court May 20, 2021 on the Trustee’s Motion to Sell Property

Free and Clear of Liens Under §363(f) (the “Motion” )(doc. 2061) and the Objections thereto by

the United States (doc. 2086), the Miller Entities 1 (doc. 2087), Hudgens and Associates (doc.

2088), Levada EF Five LLC (doc. 2090) and Adams and Reese LLP (doc. 2094). This is a

contested matter pursuant to Fed. R. Bankr. P. 9014 and 6004. Notice was given and an expedited

hearing was held pursuant to the Trustee’s request. (Docs. 2062, 2065). Appearances were noted

on the record. Upon consideration of the Motion, Objections, Record, evidence presented and

arguments of counsel, the Court concludes that the Motion is due to be DENIED for the following

reasons:

                                                      JURISDICTION

          This Court has jurisdiction to hear this matter pursuant to 28 U.S.C. §§ 1334 and 157, and

the Order of Reference of the District Court dated August 25, 2015.




1 MCA Capital, LLC, Miller Hardin & Holliday, LLC and Construction Services, LLC


                                                                  1


Case 16-02272               Doc 2130          Filed 06/03/21 Entered 06/03/21 16:11:12         Desc Main
                                              Document      Page 1 of 11
                                                         FINDINGS OF FACT

           Earlier this year, without the knowledge or authority of Richard Maples 2, the Chapter 11

Trustee (“Maples”), the Debtor, Charles K. Breland Jr. (“Breland”) engaged in negotiations on

behalf of S. Hickory Inc. (“S. Hickory”), an entity wholly owned by Breland but now part of the

bankruptcy estate and controlled by the Trustee, to sell certain property of the Estate in Baldwin

County, Alabama. The discussions involved selling approximately 13.49 acres of undeveloped

land (the “Property”), which was slated to be developed as Phase 1 of South Branch Subdivision,

to Smart Living, LLC (“Smart Living”), an entity majority owned by Breland’s brother, Louis

Breland. Thereafter, unbeknownst to the Trustee, on or about April 9, 2021, Breland, purporting

to have the authority to contractually bind S. Hickory, executed a purchase agreement

(“Agreement”)(Movant’s Ex. 1) with Smart Living, to sell the Property for $600,000.00 together

with the development rights therein and a first right of refusal on approximately 66.23 acres of

adjacent property (the “Retained Tract”).                           Breland informed the Trustee of the Agreement

approximately a week before the Motion was filed on April 23, 2021. Staunch opposition to the

proposed sale has been raised in a unified front by the largest, participating Creditors. At the

hearing, the Trustee announced his intent to amend the Agreement to remove the first right of

refusal on the Retained Tract; however, that did not resolve the pending objections.

           The evidence presented in support of the Motion included the testimony of Todd McCrory

(“McCrory”) and the Trustee. McCrory testified that he was the designated representative of the

Buyer, Smart Living LLC and a “back end” president and member of Breland Homes Coastal,

LLC (“BHC”). McCrory has been in “the business” for 20 years and assists with procuring



2 A Chapter 11 Trustee was appointed in this case May 3, 2017 (doc.391) subsequent to the removal of Charles K. Breland as a debtor in
possession due to the Court’s findings of fraud, dishonesty, gross mismanagement, misconduct, self-dealing, pre-petition voidable preferences
and fraudulent transfers.

                                                                       2


 Case 16-02272                Doc 2130            Filed 06/03/21 Entered 06/03/21 16:11:12                                    Desc Main
                                                  Document      Page 2 of 11
property, determining feasibility, developing, and selling real estate. To McCrory’s knowledge,

sale discussions began sometime in February between Breland and Reid Hill, an employee of

BHC, who had previously purchased lots from Breland.                                        McCrory testified that he visited

Breland’s home in March to discuss the proposed sale. He explained that Smart Living was

interested in purchasing the Property because it already had permitting, the “market is hot”,

inventory is extremely low and “home sales are through the roof”. McCrory testified that although

he understood existing permitting to develop the Property would expire May 25, 2021, if the sale

was approved, they could move fast to get things done to keep it in place. His testimony as to the

permitting expiration was based upon an unauthenticated letter attached to the Motion purportedly

prepared by Wooten Engineering (“Wooten Letter”)(Movant’s Ex.3) and presented by Breland to

the Trustee.          McCrory could not offer definitive testimony regarding the City of Daphne

subdivision regulations or the requirements to obtain further permitting for the Property should it

expire as he had no personal knowledge thereof.

           As to the proposed development, McCrory testified that if the sale was approved, Phase 1

improvements would stub out just to the south of the Retained Tract and a subsequent purchaser

would have to build across the wetlands shown on the plat (Movant’s Ex. 2). He also indicated

that there is access to the Retained Tract from an adjacent neighborhood; however, no plats or

other evidence was offered about the access issue. The Court found McCrory’s testimony to be

credible and forthcoming. However, he was not offered or qualified as an expert and as such his

testimony regarding the feasibility, desirability or marketability of the adjacent Retained Tract

upon any sale of the Property was given due weight by this Court. Additionally, as a purported

representative of the proposed Buyer 3, McCrory’s testimony was not impartial. Further, he



3 Although McCrory testified that he was the designated representative of Smart Living, he was unable to produce a corporate authorization,


                                                                       3


 Case 16-02272                Doc 2130            Filed 06/03/21 Entered 06/03/21 16:11:12                                    Desc Main
                                                  Document      Page 3 of 11
confirmed that Lois Breland, the brother of the Debtor, is the majority owner of Smart Living.

           Trustee Maples also testified in support of his Motion. He indicated that he did not pre-

authorize or have any involvement in the negotiations or execution of the Agreement by Breland.

His first knowledge thereof was approximately a week before filing the Motion and request for

expedited hearing thereof based upon Breland’s advisement that the permitting would expire on

May 25, 2021. Maples testified that he believes the sale price is adequate because it exceeds the

appraisal valuations obtained approximately two years ago, which are of record in this proceeding.

He explained time constraints prevented him from obtaining current or specific appraisals and that

his prior request for authority to obtain updated appraisals “fell off his radar”. Maples did not

offer current testimony of a disinterested appraiser, broker or real estate professional. Nor did he

present any recent comparables, or other documentary evidence, as to the fairness of the sale terms

or the applicability of the aged appraisals in the current market.

           Maples also testified that he did not verify the authenticity of the “Wooten Letter” or make

an inquiry of the City of Daphne regarding the permitting expiration or any potential for extension

thereof prior to the hearing. He was unable to present any estimates or other reliable evidence

regarding the costs to re-permit if necessary and admitted he did not know how or by whom the

prior permit renewals were accomplished. He also lacked general knowledge of the applicable

subdivision development regulations and requirements. On cross, Maples was unable to

satisfactorily answer questions posed by Creditors related to the Retained Tract including the effect

the sale may have on access and valuation thereof. When questioned by the Court, Maples

indicated he “did not have a clue” how much it would cost to cross the wetlands to access the

Retained Tract once the Property is sold. Although Maples took the position that the sale of the



resolution or other documentation to substantiate such authority.

                                                                    4


 Case 16-02272                 Doc 2130            Filed 06/03/21 Entered 06/03/21 16:11:12   Desc Main
                                                   Document      Page 4 of 11
Property would increase the value of the Retained Tract, no market analysis or expert testimony

was offered to substantiate such position. The Trustee further admitted that he had not visited or

marketed the Property in the past two years and had not been able to perform all the due diligence

he would have liked due to the quickly approaching development permit expiration.

       Additionally, the Trustee acknowledged the pending Application to Allow Compromise

which he executed and filed on behalf of the Estate (Doc. 1483), provides the Miller Entities an

option to purchase the same Property. Although the Trustee contends that the lien of the Miller

Entities would attach to the sale proceeds, he was unable to quantify how any lien (or damages)

would be calculated or establish if the proceeds would even be sufficient to cover the potential

eventualities of litigation arising from failure to abide by the Compromise.



                                   CONCLUSIONS OF LAW

                               Sound Business Judgment Standard

       The business judgment test is the standard adopted by a majority of courts

when evaluating a proposed motion to sell. In re Gulf States Steel, Inc. of Alabama, 285 B.R. 497,

514 (Bankr. N.D. Ala. 2002)(citing In re Lionel, 722 F.2d 1063 (2nd Cir.1983); see also In re

Knott, 2015 WL 251705 (Bankr. M.D. Fla. 2015); In re Tom Foods, 2005 WL 3022022 (Bankr.

M.D. Ga. 2005); U.S. ex rel. Rahman v. Oncology Associates, P.C., 269 B.R. 139 (D.Md.2001). It

is generally recognized that the Trustee is responsible for the administration of the estate and his

or her judgment on the sale and the procedure for the sale is entitled to respect and deference from

the Court, so long as the burden of giving sound business reasons is met. In re Gulf States Steel,

Inc. of Alabama, 285 B.R. 497, 514 (Bankr. N.D. Ala. 2002) (citing In re Bakalis, 220B.R. 525,

531–32 (Bankr.E.D.N.Y.1998). The proponent of the Motion bears the burden of establishing


                                                 5


Case 16-02272        Doc 2130     Filed 06/03/21 Entered 06/03/21 16:11:12             Desc Main
                                  Document      Page 5 of 11
sound business reasons for the terms of the proposed sale. In re Gulf States Steel at 514; see also

In re Diplomat Const. Inc., 481 B.R. 215 (N.D. Ga. 2012). Further, when a proposed sale of

debtor's assets would benefit an insider of the debtor, the bankruptcy court is required to give

heightened scrutiny to the fairness of the value provided by the sale and to the good faith of the

parties in executing the transaction. 11 U.S.C.A. § 363; In re Fam. Christian, LLC, 533 B.R. 600

(Bankr. W.D. Mich. 2015).

              Factors Courts Consider When Evaluating The Trustee’s Business Judgment

       Factors that bankruptcy courts may consider in determining whether the Trustee has shown

sound business reasons to approve a proposed sale of assets of a Chapter 11 estate over Creditors’

objections include: (1) any improper or bad faith motive; (2) the fairness of the price and the

existence of arm's length negotiations; (3) adequate procedure, including proper exposure to the

market and accurate and reasonable notice to all parties in interest; (4) whether there is evidence

of a need for speed, e.g., based on perishable nature of assets or looming, adverse market

conditions; (5) whether there is a business justification for the sale and the sale process, as well as

for having the sale process proceed apart from the confirmation process; (6) whether the case is

sufficiently mature that the parties in interest have received adequate notice, have obtained

appropriate information, and have been able to participate; (7) whether the proposed sales process

is sufficiently straightforward to facilitate competitive bids; (8) whether the assets have been

aggressively marketed in an active market; (9) whether the fiduciaries that control the debtor are

truly disinterested, so that court can have faith in their business judgment; (10) whether the

proposed sale includes all of the debtor's assets or the “crown jewel” of such assets; (11) whether

the purchaser will receive any extraordinary protections; (12) the burdens of proposing the sale as

part of the plan confirmation process; (13) who will benefit from the sale; (14) whether any special


                                                   6


Case 16-02272        Doc 2130      Filed 06/03/21 Entered 06/03/21 16:11:12              Desc Main
                                   Document      Page 6 of 11
adequate protection measures are necessary or possible; and (15) whether the hearing on the

proposed sale was a true adversary presentation. 11 U.S.C.A. § 363; In re Gulf Coast Oil Corp.,

404 B.R. 407 (Bankr. S.D. Tex. 2009).



                                                  ANALYSIS

                                   Application of the Pertinent Factors
                      Indicates A Lack of Sound Business Judgment By The Trustee

       Upon consideration of the applicable factors, the Court concludes that the Trustee has not

met his burden to establish sound business reasons for his decision to seek approval to sell the

Property. Many of the above enumerated factors cast doubt upon the soundness of the Trustee’s

business judgment in seeking to proceed with the sale, including: factor two ( the fairness of the

price and the existence of arm's length negotiations); factor three (adequate procedure, including

market exposure); factor seven (whether the proposed sale sufficiently facilitates straightforward

competitive bids); factor eight (whether the assets have been aggressively marketed in an active

market); factor nine (whether the fiduciaries that control the debtor are truly disinterested) and

factor twelve (who will benefit from the sale).

       Although the Trustee testified that he thought the sale was in the Estate’s best interest and

“the price was good”, the evidence (or absence thereof) revealed his lack of adequate information

to make a fully informed assessment. It was apparent from the gaps in the Trustee’s knowledge

that the rush nature of the matter, wherein the Trustee hurriedly posed the Motion at the Debtor’s

urging, did not afford the Trustee the opportunity to fully flesh out the necessary details including:

the current Property value, the value of the development rights, the applicable permit requirements

or the proposed sale’s impact upon the Retained Tract. By all accounts, the permit deadline had

been pending for at least two years, however, the Trustee admitted he was generally unaware of it

                                                   7


Case 16-02272        Doc 2130      Filed 06/03/21 Entered 06/03/21 16:11:12             Desc Main
                                   Document      Page 7 of 11
until the Debtor’s revelation after the Agreement was executed. This type of purported, emergency

situation, does not lend itself to sound business judgment but rather undue pressure and persuasion

by the Debtor who unilaterally negotiated the Agreement in the first place without the Trustee’s

knowledge or involvement.

       Additionally, the Trustee’s reliance on nothing more than two year-old appraisals, not even

tailored to the specific property in a booming real estate market which by his own witness’

testimony is “through the roof” without any effort whatsoever to list, market or engage the services

of a disinterested real estate professional would call into question the Trustee’s business judgment

in any context. This is even more so in the present scenario wherein the deal was negotiated with

an entity controlled by the Debtor’s brother and not disclosed to the Trustee until the last minute.

Although the Court recognizes the deference generally afforded to the Trustee’s business

judgment, that latitude is not without limitation as such judgment must be predicated upon sound

business reasons. This Court simply does not find the Trustee’s extensive reliance upon the

representations of the prospective Buyer and the Debtor in a sale that benefits the Debtor’s brother

prudent or sufficient to evidence sound business judgment.

                        Other Considerations Weighing Against Approval

       Additional considerations support finding the lack of sound business reasons for the

proposed sale. Despite the Trustee’s contention that the proposed sale would be beneficial because

it would immediately yield funds to the estate and additional time and expense would be required,

if the Property were not sold, the Court finds that neither assertion is well-reasoned. As noted

above, there was no expert or other independent evidence of the present value of the Property.

Additionally, the estate reports do not reveal any pressing need for immediate cash at the expense

of good judgment. Further, a litany of claimants, which have kept well-apprised of the estate


                                                 8


Case 16-02272        Doc 2130     Filed 06/03/21 Entered 06/03/21 16:11:12             Desc Main
                                  Document      Page 8 of 11
administration and stand to be paid from the liquidation of the Debtor’s assets, levied unified and

unequivocal opposition to the Motion.

         Moreover, the Trustee previously filed an Application to Approve Compromise

(“Compromise”) (Doc. 1483) which provides the Miller Entities with an option to purchase the

same Property proposed to be sold. The Trustee failed to satisfactorily explain how reneging on

his prior agreement with the Miller Entities, who were also objecting to the sale, would not spawn

further litigation. Since the Trustee was not able to quantify the difference between any purported

loss of value upon the permit expiration and the litigation expenses and damages that will likely

ensue upon breach of the proposed Compromise, it would have been impossible for the Trustee to

perform a cost/benefit analysis. Hence, the matter again boils down to the Trustee’s lack of due

diligence as to the ramifications of the proposed sale. Simply trading one issue for one or more

other issues or disputes does not evidence sound business judgment.

             The Insider Nature of the Proposed Transaction Warrants Heightened Scrutiny

       The Bankruptcy Code provides that in individual cases, an “insider” includes a “ . . .

relative of the debtor . . .” 11 U.S.C. § 101 (31)(A)(i). Sales to insiders are subject to heightened

scrutiny because insiders “usually have greater opportunities for ... inequitable conduct.” In re

Roussos, 2016 WL 5349717 (Bankr. C.D. Ca.)(citing Fabricators, Inc. v. Technical Fabricators,

Inc. (Matter of Fabricators, Inc., 926 F.2d 1458, 1465 (5th Cir. 1991)); see also In re Tidal Const.

Co., Inc., 446 B.R. 620, 624 (Bankr. S.D. Ga. 2009)(“[E]ven when parties are completely

forthright with the facts surrounding the transfer, §363 sales to insiders are subject to a higher

scrutiny because of the opportunity for abuse.”); Rickel & Associates v. Smith (In re Rickel &

Associates, Inc.), 272 B.R. 74, 100 (Bankr. S.D.N.Y. 2002) (same); In re W.A. Mallory Co., Inc.,

214 B.R. 834, 837 (Bankr. E.D. Va. 1997).


                                                  9


Case 16-02272        Doc 2130      Filed 06/03/21 Entered 06/03/21 16:11:12             Desc Main
                                   Document      Page 9 of 11
            As noted above, the proposed sale transaction involves a transfer from an entity solely

owned by the Debtor to an entity majority owned by the Debtor’s brother. Hence, the proposed

sale would benefit an insider of the Debtor. Therefore, the heightened standard required in the

evaluation of insider transactions bolsters the Court’s determination that that Motion is due to be

denied.

                                                                   CONCLUSION

            In sum, the evidence revealed that, due in part to the needlessly rushed timing of the sale,

the Trustee simply could not meet his burden of establishing the exercise of sound busines

judgment. Specifically, he did not have the requisite knowledge of the negotiations, the Property

or the permitting to make an informed analysis. Nor did he have sufficient time to perform the

necessary due diligence to: (1) contemplate the effect the sale would have on the Compromise; (2)

obtain current appraisals or market analysis for the Property or (3) evaluate the impact on the

Retained Tract. Further, the Trustee was unable to satisfy the concerns of the objecting Creditors

who will be saddled with the loss of the property from the estate and the fallout from the Trustee’s

breach of the Compromise. Moreover, the heightened standard required of insider transactions,

tips the scale even farther toward disapproval. Therefore, it is not just a finding of unsound business

judgment that requires denial of the Motion, it is the absence of evidence necessary for the Court

to conclude that the Trustee even obtained the requisite information to effectively assess the matter

at all. 4

            Based upon the forgoing, the Court hereby finds that the Creditors’ Objections to the




4 The Court does not cast blame solely on the Trustee for the lack of due diligence in this instance as the evidence established that it was the
Debtor’s actions of failing to communicate with the Trustee, entering into unauthorized, surreptitious negotiations to sell the Property and
withholding such information until the permitting deadline would soon expire that necessitated a rush filing.

                                                                         10


 Case 16-02272                 Doc 2130           Filed 06/03/21 Entered 06/03/21 16:11:12                                        Desc Main
                                                  Document     Page 10 of 11
Motion are due to be and are hereby SUSTAINED and Trustee’s Motion to Sell Property Free and

Clear of Liens Under §363(f) (the “Motion” )(doc. 2061) is due to be and is hereby DENIED.

Dated: June 3, 2021




                                              11


Case 16-02272      Doc 2130    Filed 06/03/21 Entered 06/03/21 16:11:12          Desc Main
                               Document     Page 11 of 11
